—In an action to recover damages for breach of contract, the defendant appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Hall, J.), entered January 13, 1998, which, upon granting the plaintiffs’ motion, inter alia, for summary judgment on the complaint, is in favor of the plaintiff Noel S. Pedersen in the principal sum of $55,000, and the plaintiff N.S. Pedersen Co., Inc., in the principal sum of $855.18.
Ordered that the order and judgment is affirmed, with costs.
After the plaintiffs made out a prima facie case for summary judgment, the defendant’s vague and conclusory assertions in the affidavit of its President to the effect that the plaintiffs did not render any services pursuant to the subject consulting agreement, and that the plaintiffs worked against the best interests of the defendant, were insufficient to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557, 562; All Indus. Real Estate Corp. v Northgate Plaza, 186 AD2d *322103, 104; Marine Midland Bank v Dino & Artie’s Automatic Transmission Co., 168 AD2d 610, 611).
We find no merit to the defendant’s remaining contentions. O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.